Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Larry James Tyler appeals the district court’s orders denying his motion for the appointment of counsel, denying his motion to amend his complaint, and accepting the recommendation of the magistrate judge to dismiss without prejudice his 42 U.S.C. § 1983 (2012) complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Tyler v. Hodges, No. 4:16-cv-01151-MGL (D.S.C. July 27 & Aug. 8, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED